MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any                      May 25 2017, 8:59 am
court except for the purpose of establishing
                                                                    CLERK
the defense of res judicata, collateral                         Indiana Supreme Court
                                                                   Court of Appeals
estoppel, or the law of the case.                                    and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Brian A. Karle                                          Curtis T. Hill, Jr.
Ball Eggleston, PC                                      Attorney General
Lafayette, Indiana
                                                        Ellen H. Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jacquez I. Lewis,                                       May 25, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        79A04-1610-CR-2529
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Steven P. Meyer,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        79D02-1505-F5-29



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A04-1610-CR-2529 | May 25, 2017     Page 1 of 6
                                             Case Summary
[1]   Jacquez I. Lewis pled guilty by plea agreement to level 5 felony dealing in a

      narcotic drug, level 6 felony cocaine possession, and class A misdemeanor false

      informing. On appeal, he contends that his guilty plea was involuntarily

      entered and that the trial court abused its discretion in denying his request to

      withdraw it. Finding that he is precluded from challenging the voluntariness of

      his guilty plea on direct appeal and that the trial court acted within its discretion

      in denying his request to withdraw his guilty plea, we affirm.


                                 Facts and Procedural History
[2]   The State charged Lewis with three counts of level 5 felony dealing in narcotics

      and three counts of level 6 felony narcotics possession, stemming from three

      separate instances in which he sold narcotics to an undercover police detective.

      To facilitate a plea agreement involving these charges and charges from two

      other pending cases involving Lewis, the State added one count of level 6 felony

      cocaine possession and one count of class A misdemeanor false informing.

      Pursuant to the plea agreement, Lewis pled guilty to one count of level 5 felony

      dealing in narcotics, level 6 felony cocaine possession, and class A

      misdemeanor false informing. The State dismissed the remaining charges.


[3]   At his guilty plea hearing, Lewis withdrew his previous plea of not guilty and

      entered a guilty plea. The trial court questioned him to ensure that he

      understood the legal effects of signing the plea agreement, which included

      giving up his rights to a jury trial, to call and cross-examine witnesses, to the


      Court of Appeals of Indiana | Memorandum Decision 79A04-1610-CR-2529 | May 25, 2017   Page 2 of 6
      presumption of innocence, and to appeal his convictions. Lewis acknowledged

      that his plea was freely and voluntarily made and that he was satisfied with his

      court-appointed counsel. The court examined him to establish a factual basis

      for each of the offenses, and Lewis admitted to the material elements and

      allegations of each. The trial court accepted the guilty plea and set the case for

      sentencing.


[4]   Two months later, Lewis sent the trial court pro se letters complaining about his

      court-appointed counsel and stating his desire to spend more time with his

      family.1 The trial court treated Lewis’s letters as requests to withdraw his guilty

      plea. At sentencing, the trial court determined that Lewis had not followed the

      proper procedure for submitting a request to withdraw a guilty plea.

      Notwithstanding, the court examined Lewis and found that he had not met his

      burden of establishing a sufficient basis to withdraw his guilty plea. The court

      entered judgment of conviction pursuant to Lewis’s plea agreement and

      sentenced him to an aggregate eight-year term.


[5]   Lewis now appeals. Additional facts will be provided as necessary.




      1
        Lewis’s handwritten letter requesting guilty plea withdrawal is included in his appendix, along with several
      other handwritten letters. However, the quality of the copy makes the letter difficult to read. Appellant’s
      App. Vol. 2 at 44.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1610-CR-2529 | May 25, 2017                Page 3 of 6
                                     Discussion and Decision

               Section 1 – Lewis is precluded from challenging the
                voluntariness of his guilty plea on direct appeal.
[6]   Lewis asserts that his guilty plea was not voluntarily entered. A challenge to

      the knowing and voluntary nature of a guilty plea cannot be undertaken on

      direct appeal. Stringer v. State, 899 N.E.2d 748, 750 (Ind. Ct. App. 2009); see

      also Tumulty v. State, 666 N.E.2d 394, 396 (Ind. 1996) (postconviction relief, not

      direct appeal, is “the vehicle for pursuing claims for validity of guilty pleas”).

      Therefore, we may not consider Lewis’s claim.


           Section 2 – The trial court acted within its discretion in
          denying Lewis’s unverified request to withdraw his guilty
                                     plea.
[7]   Lewis also maintains that the trial court abused its discretion in denying his

      request to withdraw his guilty plea. Indiana Code Section 35-35-1-4 addresses

      motions to withdraw guilty pleas, stating in pertinent part,

              (b) After entry of a plea of guilty … but before imposition of
              sentence, the court may allow the defendant by motion to
              withdraw his pleas of guilty … for any fair and just reason unless
              the state has been substantially prejudiced by reliance upon the
              defendant’s plea. The motion to withdraw the plea of guilty …
              made under this subsection shall be in writing and verified. The
              motion shall state facts in support of the relied demanded, and
              the state may file counter-affidavits in opposition to the motion.
              The ruling of the court on the motion shall be reviewable on
              appeal only for an abuse of discretion. However, the court shall
              allow the defendant to withdraw his plea of guilty … whenever


      Court of Appeals of Indiana | Memorandum Decision 79A04-1610-CR-2529 | May 25, 2017   Page 4 of 6
              the defendant proves that withdrawal of the plea is necessary to
              correct a manifest injustice.


      (Emphasis added.) A trial court’s ruling on a motion to withdraw a guilty plea

      “arrives in this Court with a presumption in favor of the ruling,” and we will

      reverse only where the trial court has abused its discretion. Brightman v. State,

      758 N.E.2d 41, 44 (Ind. 2001).


[8]   First, and most obviously, Lewis’s letter seeking plea withdrawal was

      unverified. As such, he has failed to comply with the statute and has waived

      this issue for review. See Carter v. State, 739 N.E.2d 126, 128 n.3 (Ind. 2000) (“A

      defendant’s failure to submit a verified, written motion to withdraw a guilty

      plea generally results in waiver of the issue of wrongful denial of the request.”).

      Even so, his pro se letter merely states as grounds for guilty plea withdrawal his

      desire to spend more time with his family and his counsel’s lack of helpfulness.

      Appellant’s App. Vol. 2 at 44. At the sentencing hearing, Lewis said that he

      wanted to spend more time with his family and wanted to hire an attorney to

      review his case, to which the court responded, in pertinent part,

              Mr. Lewis[,] you have been provided the opportunity for counsel
              through the Public Defender’s office and Mr. Little is [a] capable
              and able attorney who has represented you in this matter. At the
              time of the entry of the plea you had indicated in the written plea
              agreement that you were satisfied with the services of your
              attorney and that you believed that he is properly representing
              you …. I’ve heard nothing from you … to give the court reason
              to believe that the plea was entered improperly or against your
              will. The argument that you would like to spend time with your
              family I understand, everyone in jail would like to … be out and

      Court of Appeals of Indiana | Memorandum Decision 79A04-1610-CR-2529 | May 25, 2017   Page 5 of 6
               spend time with their family. However, that is not a compelling
               enough reason for me to allow you to withdraw you[r] plea …
               You were given an opportunity … not to enter your plea, but you
               voluntarily entered the plea and you waived all your rights. I
               don’t see anything that you presented here today that would
               indicate to me that it would … be manifestly unjust to deny …
               your motion and I don’t have any reason to believe that you have
               not been properly represented in this matter. Therefore, the court
               is going to deny your request to withdraw the plea[.]


       Tr. at 28-30. We agree with the trial court’s conclusion that Lewis’s reasons

       were neither compelling nor indicative of manifest injustice.


[9]    In short, Lewis waived the issue of wrongful denial of his request to withdraw

       his guilty plea by failing to submit a verified request and, even when afforded

       the opportunity to testify on the matter during sentencing, failed to present any

       grounds compelling the grant of his request to withdraw his guilty plea. As

       such, we find no abuse of discretion in the trial court’s denial of his request to

       withdraw his guilty plea. Consequently, we affirm.


[10]   Affirmed.


       Baker, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1610-CR-2529 | May 25, 2017   Page 6 of 6